          Case 2:17-cv-00109-JJT Document 55-3 Filed 11/19/18 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ARIZONA


 -------------------------------------------------------------------------

 IRIS SPEDALE and DANIEL SPEDALE,
 husband and wife,                                                           Civil No. 2:17-CV-00109-
                                                                             ESW
                                     Plaintiffs,
                   -against-

 CONSTELLATION PHARMACEUTICALS, INC.,

                                     Defendant.
 -------------------------------------------------------------------------


                                 AFFIDAVIT OF DR. ROBERT SIMS

STATE OF MASSACHUSETTS :
                                            ss.:
COUNTY OF MIDDLESEX:


Dr. Robert Sims, being duly sworn, deposes and says:

        1.    I am currently employed at Constellation Pharmaceuticals, Inc. as Senior Vice

President, Research. I have been employed at Constellation since 2008.

        2.    I have received my Bachelors of Science in Microbiology and Ph.D. in Cellular and

Molecular Biology from the University of Texas at Austin.

        3.    My scientific focus and expertise is in the areas of cellular and molecular biology,

biochemistry and pharmacology with an emphasis on chromatin and epigenetics.

        4.    I personally was involved in the preclinical and clinical development of the study

drug at issue in this litigation, CPI-0610, since 2010 and was the team co-leader that discovered

CPI-0610. I oversaw the translational biology activities for CPI-0610 until 2017.




                                                         1
         Case 2:17-cv-00109-JJT Document 55-3 Filed 11/19/18 Page 2 of 4




       5.    I am familiar with the article titled, “BET protein Brd4 activates transcriptions in neurons

and BET inhibitor JQ1 blocks memory in mice,” (“Article”) published in Nature Neuroscience in

August 2015, which was co-authored by Dr. C David Allis.

       6.    I have spoken with counsel for Constellation Pharmaceuticals, Inc. regarding the above-

captioned matter and have been made aware that plaintiffs’ expert neurologist, Dr. James P. Sutton,

M.D., has opined that the Article had proven that BET inhibitors could cause brain injury in mammals.

       7.    I submit this affidavit to clarify the findings of the Article and to correct any

misinterpretations that Dr. Sutton has of the Article and any factually inaccurate statements made about

the findings in the Article.

       8.    The purpose of this article and testing was to evaluate potential effects of a chromatin

regulator, BRD4, on gene expression and any downstream biological responses in a neuronal setting

in neuronal cells and animal behavioral experiments.

       9.    The BET inhibitor being used in this study (JQ1) was not the same BET inhibitor that

Constellation was developing, or more specifically, not the same as CPI-0610.

       10. Based on my expertise in pharmacology and experience with BET inhibitors generally, it

cannot be assumed that two chemically distinct BET bromodomain inhibitors have the same

pharmacokinetic properties, blood brain barrier penetration, and pharmacologic effects without direct

and comparative experimental determination.

       11. After significant testing had been done in mice with the JQ1 inhibitor, it was determined

that there was a change in the gene transcription in the neurons that exhibited a very specific behavioral

effect on long-term memory formation as indicated on one test, novel object recognition. This effect

that was identified was very subtle and was immediately reversible upon discontinuation of the BET

inhibitor.


                                                    2
         Case 2:17-cv-00109-JJT Document 55-3 Filed 11/19/18 Page 3 of 4




        12. There were no major changes in short-term memory, movement, learning ability or

anxiety, so the neurological and psychological characteristics of the mice were considered to be normal

and unaffected by the BET inhibitor.

        13. There were no findings that the mice suffered brain cell death or change in the brain’s

neuronal structure.

        14. Therefore, any statement that the Article suggests BET inhibitors could cause brain injury

in mammals is factually inaccurate.

        15. No findings derived from this Article would suggest that Constellation’s BET inhibitor,

CPI-0610, would negatively affect an individual’s brain function or psychological state.

        16. I can confirm that based on my personal involvement with the preclinical studies for CPI-

0610, the brain and central nervous system was tested during 6 independent general toxicology studies

and no findings of neurological or psychological issues were found.

        17. As of this date, I am aware of no FDA regulation or guideline that requires specific

neurotoxicity testing for BET inhibitors due to concern of the inhibitor causing neurological and/or

psychological issues.

        18. During the time that the research underlying the Article was being conducted and

through the publication, I have had contact with Dr. Allis. However, he never mentioned the

findings of the research with respect to the work we were undertaking at Constellation, nor

would I expect him to do so. The data and findings did not and would not have any significance

to the work of Constellation, nor would it have created a concern or “red flag” for our team

requiring any other action that what was taken in the preclinical workup and protocol for CPI-

0610.




                                                   3
Case 2:17-cv-00109-JJT Document 55-3 Filed 11/19/18 Page 4 of 4
